DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-20, 22-27 and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. PG-PUB NO. 2017/0294000) in view of Safdarnejad (U.S. PG-PUB NO. 2020/0151860).
-Regarding claims 1, 8, 15, 22 and 29, Shen discloses a processor, comprising:  2one or more circuits to cause one or more portions of one or more first images, to replace one or more corresponding portions of one or more second images (Upon receiving an input from the user that specifies a selection of one of the images presented, the sky editing system generates a new image 130, which is a holistic composition of the foreground of the target image 110 and the sky background of the reference image 120. In this regard, the new image 130 is automatically generated e.g., by replacing the sky background in the target image 110 with the selected sky from the reference image 120, paragraph 22).
Shen is silent to teaching that one or more portions is variably configurable portions. However, the claimed limitation is well known in the art as evidenced by Safdarnejad.
In the same field of endeavor, Safdarnejad teaches one or more portions is variably configurable portions (paragraph 29).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shen with the teaching of Safdarnejad in order to provide user defined selection reduces or minimize artifacts and other defects.
-Regarding claims 2, 9, 16, 23 and 30, the combination further discloses the one or more second images comprise is an image captured 2using a camera or an image generated from an initial segmentation mask (Shen, camera, paragraph 83).
-Regarding claims 3, 10, 17, 24 and 31, the combination further discloses the one or more circuits are to apply 2one or more style filters to content to be rendered corresponding to the variably configurable portions of the one or more first images (Shen, adjust the foreground of the new image, paragraph 33; Safdarnejad, paragraph 29).
-Regarding claims 4, 11, 18, 25 and 32, the combination further discloses the one or more circuits are further to 2determine one or more segmentation boundaries for one or more features of the one or more second images, and wherein the segmentation boundaries are enabled to be added, deleted, or modified (Shen, refine details around the boundary, paragraph 75; Safdarnejad, paragraph 29).
-Regarding claims 5, 12, 19, 26 and 33, the combination further discloses deletion of a segmentation boundary 2enables removal of an object represented in the one or more second images (Shen, removing the non-sky component, paragraph 60; Safdarnejad, paragraph 29).
-Regarding claims 6, 13, 20, 27 and 34, the combination further discloses the one or more circuits are to use one 2or more neural networks to determine a different type of content to be rendered in at least one of 3the one or more corresponding portions of the one or more second images (Shen, neural network, paragraph 18; Safdarnejad, paragraph 44).

Claim 7, 14, 21, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. PG-PUB NO. 2017/0294000) in view of Safdarnejad (U.S. PG-PUB NO. 2020/0151860) and further in view of Korkin (U.S. PG-PUB NO. 2016/0117800).
-Regarding claims 7, 14, 21, 28 and 35, the combination is silent to teaching that the replacement of the one or more corresponding portions causes the one or more second images to have a higher 2resolution. However, the claimed limitation is well known in the art as evidenced by Korkin.
In the same field of endeavor, Korkin teaches the replacement of the one or more corresponding portions causes the one or more second images to have a higher 2resolution (replace all of its pixels to form a new higher-resolution image, paragraph 57).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Korkin in order to provide effective increase in image pixel density.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664